Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS SECOND QUARTER RESULTS AND UPDATES 2 Highlights for the quarter include: · Sales growth of 8%, including 5% from base business · 9% increase in operating income · Diluted EPS of $1.05 COVINGTON, LA. (July 22,2010) – Pool Corporation (NASDAQ/GSM:POOL) today reported results for the second quarter of 2010. “As anticipated, 2010 is proving to be a pivotal transition year for our industry and our business.We believe our second quarter results provide strong evidence that the downturn in pool construction and pool refurbishment activities over the past several years has subsided.Base business sales growth for the quarter includes increases in almost every major product category and most markets, with growth in certain discretionary products reflecting a modest recovery in refurbishment and replacement activity.This momentum, combined with the efforts of our fully engaged teams to maximize sales and profitability, control expenses and maintain efficient use of working capital, has resulted in our improved financial performance,” said ManuelPerezdelaMesa, President and CEO. Net sales for the quarter ended June 30, 2010 increased 8% to $647.5 million, compared to $602.1million in the second quarter of 2009.Base business sales were up 5% due to higher discretionary purchases as a result of improved market trends, expanded product offerings including replacement parts and the benefit of favorable weather conditions compared to the second quarter of 2009 except in the Western U.S.This increase was realized despite approximately $17.0 million of one-time sales in the first half of 2009, including approximately $8.0 million in the second quarter of 2009, driven by regulatory changes governing pool and spa safety, as well as continued but moderating weakness in irrigation construction markets. Gross profit for the second quarter of 2010 increased 7% to $190.5 million from $178.1 million in the comparable 2009 period.Gross profit as a percentage of net sales (gross margin) declined 20basis points to 29.4% in the second quarter of 2010 due primarily to the ongoing competitive pricing environment and some favorable impact to gross margin in the second quarter of 2009 related to inventory purchases ahead of vendor price increases in the second half of 2008. Selling and administrative expenses (operating expenses) increased 6% to $101.7 million in the second quarter of 2010 from $96.4million in the second quarter of 2009 due primarily to the impact from recent acquisitions.Base business operating expenses were up 2% compared to the second quarter of 2009 due to a $4.7million increase in incentive costs, while non-incentive related expenses were down 3% including a $1.3million decline in bad debt expense. Operating income increased 9% to $88.9 million from $81.7 million in the comparable 2009 period.Operating income as a percentage of net sales (operating margin) was essentially flat at 13.7% for the second quarter of 2010 compared to 13.6% for the same period in 2009.Interest expense declined $1.2million or 39% compared to the second quarter of 2009 due primarily to an $86.4million decrease in average debt outstanding.The Company no longer has an equity interest in Latham Acquisition Corporation (LAC), which added $0.7million in equity earnings to the second quarter of 2009. Net income increased 9% to $52.8million in the second quarter of 2010 compared to $48.4million in the second quarter of 2009.Earnings per share for the second quarter of 2010 was $1.05 per diluted share compared to $0.99 per diluted share for the same period in 2009. Net sales for the six months ended June 30, 2010 increased 4% to $917.3 million from $878.7 million in the comparable 2009 period.Base business sales improved 2% in the first six months of 2010 compared to the same period in 2009.Gross margin decreased 40 basis points to 29.1% in the first half of 2010 from 29.5% for the same period last year. Operating income for the first six months of 2010 increased 4% to $81.0 million compared to $78.1 million in the same period last year.Interest expense declined $2.2million in the first six months of 2010 compared to the same period in 2009.In the first half of 2009, equity losses in unconsolidated investments, net included $1.4million related to the Company’s former equity investment in LAC. Earnings per share for the first six months of 2010 increased to $0.93 per diluted share on net income of $46.7million, compared to $0.87 per diluted share on net income of $42.1 million in the comparable 2009 period. On the balance sheet, total net receivables increased 2% compared to June 30, 2009.Excluding recent acquisitions, total net receivables declined 1% despite the increase in sales.This decline reflects significant improvements in customer collections.Inventory levels increased 2% to $331.5million at June30,2010 compared to levels at June30,2009, but decreased 2% excluding recent acquisitions.Total debt outstanding at June 30, 2010 was $266.1 million, down $67.9million compared to June30,2009. Our continued focus on working capital management helped generate cash provided by operations of $28.7 million in the first six months of 2010.This performance was down just slightly from our record level of cash provided by operations in the first six months of 2009, which benefitted from a 16% reduction in inventory levels as of June30,2009 compared to June30,2008.Adjusted EBITDA (as defined in the addendum to this release) was $93.8 million in the second quarter of 2010 compared to $86.0 million in the second quarter of 2009, and was $90.4million for the six months ended June30,2010 compared to $86.4million for the six months ended June30,2009. “Based on our year to date results through the seasonally critical second quarter and present indications for the remainder of 2010, we are increasing the bottom end of our initial projected earnings guidance range.Our narrowed full year 2010 earnings guidance is a projected range of $1.10 to $1.15 per diluted share from previous guidance of $1.00 to $1.15 per diluted share,” said Perez de la Mesa.“The challenges of the past few years have given us an opportunity to focus on our strengths as a company, and we intend to fully leverage these strengths to take advantage of the recovery in our industry.” Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 290 sales centers in North America and Europe, through which it distributes more than 100,000 national brand and private label products to roughly 70,000 wholesale customers.For more information about POOL, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, changes in the economy and the housing market, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants and other risks detailed in POOL’s Form 10-Q for the quarter ended March31,2010 filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard craig.hubbard@poolcorp.com 2 POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Percent % Selling and administrative expenses Operating income Percent % Interest expense, net Income before income taxes and equity earnings (losses) Provision for income taxes Equity earnings (losses) in unconsolidated investments, net (4 ) ) Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per common share $ 3 POOL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (In thousands) June 30, June 30, Change 2010 2009 $ % Assets Current assets: Cash and cash equivalents $ $ $ ) )% Receivables, net >100 Receivables pledged under receivables facility - ) ) Product inventories, net 2 Prepaid expenses and other current assets ) (3 ) Deferred income taxes ) ) Total current assets 1 Property and equipment, net ) (6 ) Goodwill 4 Other intangible assets, net 11 Equity interest investments ) ) Other assets, net 1 Total assets $ $ $ ) (2 )% Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ $ 14 % Accrued expenses and other current liabilities 15 Short-term financing - ) ) Current portion of long-term debt and other long-term liabilities ) ) Total current liabilities 3 Deferred income taxes 10 Long-term debt ) ) Other long-term liabilities 26 Total liabilities ) (4 ) Total stockholders’ equity 4 Total liabilities and stockholders’ equity $ $ $ ) (2 )% 1. In August2009, the Company’s accounts receivable securitization facility terminated and was not replaced. 2. The allowance for doubtful accounts was $8.3million at June 30, 2010 and $12.5million at June 30, 2009. 3. The inventory reserve was $8.1 million at June 30, 2010 and $7.3million at June30,2009. 4 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2009 Change Operating activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation ) Amortization ) Share-based compensation Excess tax benefits from share-based compensation ) ) ) Equity (earnings) losses in unconsolidated investments ) ) Other ) ) Changes in operating assets and liabilities, net of effects of acquisitions: Receivables ) ) ) Product inventories ) Accounts payable Other current assets and liabilities Net cash provided by operating activities ) Investing activities Acquisition of businesses, net of cash acquired ) ) ) Purchase of property and equipment, net of sale proceeds ) ) Net cash used in investing activities ) ) ) Financing activities Proceeds from revolving line of credit Payments on revolving line of credit ) ) ) Proceeds from asset-backed financing - ) Payments on asset-backed financing - ) Payments on long-term debt and other long-term liabilities ) ) ) Payments of deferred acquisition consideration ) - ) Payments of deferred financing costs ) ) Excess tax benefits from share-based compensation Proceeds from stock issued under share-based compensation plans Payments of cash dividends ) ) ) Purchases of treasury stock ) ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period 81 Cash and cash equivalents at end of period $ $ $ ) 5 Addendum The following tables break out our consolidated results into the base business components and the excluded components (sales centers excluded from base business): (Unaudited) Base Business Excluded Total (In thousands) Three Months Ended Three Months Ended Three Months Ended June 30, June 30, June 30, Net sales $ Gross profit Gross margin % Selling and administrative expenses Expenses as a % of net sales % Operating income Operating margin % (Unaudited) Base Business Excluded Total (In thousands) Six Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, Net sales $ Gross profit Gross margin % Selling and administrative expenses Expenses as a % of net sales % Operating income 22 Operating margin % We have excluded the following acquisitions from base business for the periods identified: Acquired Acquisition Date Net Sales Centers Acquired Period Excluded Les Produits de Piscine Metrinox April 2010 2 April–June 2010 General Pool & Spa Supply (GPS) (1) October 2009 7 January–June 2010 Proplas Plasticos, S.L. (Proplas) November 2008 0 January–February 2010 and January–February 2009 Weacquired 10 GPS sales centers and have consolidated 3 of these with existing sales centers. 6 We exclude the following sales centers from base business results for a period of 15 months (parenthetical numbers for each category indicate the number of sales centers excluded as of June 30,2010): · acquired sales centers (see table above); · existing sales centers consolidated with acquired sales centers (3); · closed sales centers (1); · consolidated sales centers in cases where we do not expect to maintain the majority of the existing business (0); and · sales centers opened in new markets (1). The table below summarizes the changes in our sales centers in the first half of 2010: December 31, 2009 Acquired 2 New locations (1) 3 Consolidated (2 ) June 30, 2010 Includes two new sales center locations and one existing centralized shipping location warehouse converted into a sales center location. We generally allocate corporate overhead expenses to excluded sales centers on the basis of their net sales as a percentage of total net sales.After 15 months of operations, we include acquired, consolidated and new market sales centers in the base business calculation including the comparative prior year period. 7 We define Adjusted EBITDA as net income or net loss plus interest expense, income taxes, depreciation, amortization, share-based compensation, goodwill and other non-cash impairments and equity earnings or losses in unconsolidated investments, net of income taxes.Adjusted EBITDA is not a measure of cash flow or liquidity as determined by generally accepted accounting principles (GAAP).We have included Adjusted EBITDA as a supplemental disclosure because we believe that it is widely used by our investors, industry analysts and others as a useful supplemental liquidity measure in conjunction with cash flows provided by or usedin operating activities to help investors understand our ability to provide cash flows to fund growth, service debt and pay dividends as well as compare our cash flow generating capacity from year to year. We believe Adjusted EBITDA should be considered in addition to, not as a substitute for, operating income or loss, net income or loss, cash flows provided by or used in operating, investing and financing activities or other income statement or cash flow statement line items reported in accordance with GAAP. Other companies may calculate Adjusted EBITDA differently than we do, which may limit its usefulness as a comparative measure. The table below presents a reconciliation of net income to Adjusted EBITDA. (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30, June 30, Net income $ $ 48,366 $ $ Add: Interest expense, net Provision for income taxes Share-based compensation Equity (earnings) losses in unconsolidated investments, net of tax (1) 4 ) ) Depreciation Amortization (2) Adjusted EBITDA $ Tax related to our equity (earnings) losses is disclosed as Income tax (expense) benefit on equity (earnings) losses in the table below. Excludes amortization of deferred financing costs of $131 and $221 for the three months ended June30,2010 and June30,2009, respectively, and $232 and $430 for the six months ended June30,2010 and June30,2009, respectively. The table below presents a reconciliation of Adjusted EBITDA to net cash provided by operating activities. (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30, June 30, 2010 Adjusted EBITDA $ 93,769 $ 86,041 $ $ 86,378 Add: Interest expense, net (1) Provision for income taxes ) Income tax (expense) benefit on equity (earnings) losses - ) - Excess tax benefits on share-based compensation ) Other ) Change in operating assets and liabilities ) ) ) Net cash provided by operating activities $ $ 81,578 $ $ Excludes amortization of deferred financing costs of $131 and $221 for the three months ended June30,2010 and June30,2009, respectively, and $232 and $430 for the six months ended June30,2010 and June30,2009, respectively.This non-cash expense is included in Interest expense, net on the Consolidated Statements of Income. 8
